Case 1:20-cv-04947-ER Document 29 Filed 02/18/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Michael Ramsaroop, ; 20-cv-4947 (ER)
Plaintiff,
~against- |
STIPULATION OF DISMISSAL
New York City Board of Education, et al., WITH PREJUDICE AS TO
DEFENDANT UNITED FEDERATION
Defendants. OF TEACHERS

|

 

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) it is hereby stipulated and
agreed by and between Plaintiff Michael Ramsaroop and Defendant United Federation of Teachers
that this action be and is hereby dismissed with prejudice, waiving all rights of appeal, and without

any costs, fees, or disbursements assessed against either party.

ROBERT T. REILLY

 

Sta clea Porssarnte By: ( 2 ‘i — Q. Bernthla —
Michael Ramsaroop, Plaintiff Pro Se Ariana A. Donnellan
michrmsr@earthlink.com Of Counsel
52 Broadway, 9" Floor
New York, NY 10004
Dated: February / 72021 Mobile: (917) 974-7418
ariana.donnellan@nysut.org

Attorneys for Defendant United Federation
of Teachers

Dated: February “, 2021
Case 1:20-cv-04947-ER Document 29 Filed 02/18/21 Page 2 of 2

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Michael Ramsaroop, | 20-cv-4947 (ER)

Plaintiff,

-against- |
i STIPULATION OF DISMISSAL
New York City Board of Education, et al, WITH PREJUDICE AS TO
DEFENDANT UNITED FEDERATION
Defendants. OF TEACHERS

 

Pursuant to Federal Rule of Civil Procedure 41 (a)(1 (Ai) it is hereby stipulated and
agreed by and between Plaintiff Michael Ramsaroop and Defendant United Federation of Teachers
that this action be and is hereby dismissed with prejudice, waiving all rights of appeal, and without

any costs, fees, or disbursements assessed against either party.

ROBERT T. REILLY

 

 

=Eieha.s| Rove fa rong we By: ( 2 alien ae i? ‘ Dinnnsble..
Michael Ramsaroop, Plaintiff Pro Se Ariana A. Donnellan
michrmsr@earthlink.com Of Counsel

52 Broadway, 9" Floor

New York, NY 10004
Dated: February / 72021 Mobile: (917) 974-7418

ariana.donnellan@nysut.org

Attorneys for Defendant United Federation
of Teachers

Dated: February 2021
